     Case: 1:20-cr-00637 Document #: 23 Filed: 10/14/20 Page 1 of 1 PageID #:78

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                       Case No.: 1:20−cr−00637
                                                         Honorable M. David Weisman
Jeremiah Harris
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, October 14, 2020:


        MINUTE entry before the Honorable Heather K. McShain: Detention hearing as to
Jeremiah Harris (1) held on 10/14/2020. Defendant and two proposed third party
custodians appeared in person. By consent and agreement, two additional proposed third
party custodians appeared telephonically. The Court heard oral arguments on the
Government's motion for detention [19] as well as on defendant's motion for release [20].
Both motions [[19], [20]] are taken under advisement. Anything else the parties wish the
Court to consider should be filed by 5:00 p.m. on 10/15/2020. Defendant shall remain in
custody until further order of the Court. Mailed notice. (pk, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
